

Exhibit 10.3
 
AMENDED AND RESTATED CONSULTING AGREEMENT
 
THIS AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”) is made and
entered into this 14th day of December, 2010, by and between Corporate Resource
Development Inc., a Delaware corporation (“CRD”) and Eric Goldstein
(“Goldstein”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Asset Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, CRD entered into a Foreclosure and Asset Purchase Agreement, on March
24, 2010 (the “Asset Purchase Agreement”), with Rosenthal & Rosenthal, Inc.,
Goldstein, GT Systems Inc. (“GT”), certain of GT’s operating affiliates party
thereto, and certain other persons party thereto;
 
WHEREAS, in connection with the entry into the Asset Purchase Agreement,
Goldstein and CRD entered into that certain Consulting Agreement (the
“Consulting Agreement”), dated March 24, 2010 (the “Effective Date”), pursuant
to which, Goldstein rendered consulting services to CRD;
 
WHEREAS, on the date hereof, Integrated Consulting Group, Inc., an affiliate of
CRD, and Goldstein consummated certain transactions pursuant to the Foreclosure
and Asset Purchase Agreement as amended by Amendment No. 1 to the Foreclosure
and Asset Purchase Agreement, dated December 7, 2010 and as may be further
amended or supplemented from time to time  (the “New Asset Agreement”), among
Integrated Consulting Group, Inc., Goldstein, and certain other persons party
thereto, including Affiliates of Goldstein;
 
WHEREAS, in connection with the consummation of the transactions pursuant to the
New Asset Purchase Agreement, CRD and Goldstein have agreed to amend and restate
the Consulting Agreement;
 
NOW, THEREFORE, in consideration of the terms and mutual undertakings herein
contained, CRD and Goldstein hereby agree that the Consulting Agreement shall be
amended and restated as follows to, among other things, state that Goldstein
shall have no obligation to provide any further consulting services to CRD
hereunder:
 
1.           Term; Termination for Cause.  The term of this Agreement shall
commence on the Effective Date and end on April 5, 2013 (such period, the
“Term”).  CRD may end the Term at any time for Cause, effective upon delivery of
prior written notice to Goldstein.  For purposes of this Agreement, “Cause”
shall mean Goldstein’s (i) breach of his obligations set forth in Section 7
hereof, (ii) conviction or pleading guilty or nolo contendere to any felony
charge in connection with any acts committed by Goldstein on or after the
Effective Date.
 
Upon the expiration of the Term, (i) CRD will pay (or cause to be paid) all
accrued but unpaid Compensation (as defined below) set forth on Exhibit A hereto
and (ii) this Agreement will terminate except that Sections 3, 5, 6, 7 and 8
will continue in full force and effect.

 
1

--------------------------------------------------------------------------------

 

2.           Compensation.  As compensation under this Agreement, CRD will pay
(or cause to be paid) to Goldstein the compensation set forth on Exhibit A
hereto (the “Compensation”).
 
3.           Confidentiality.  In connection with consulting services rendered
by Goldstein on behalf of CRD between the Effective Date and the date hereof,
Goldstein may have come into possession of information regarding CRD and its
parent, subsidiaries, partners, manager, Affiliates and their respective
representatives, agents, employees, officers and directors (collectively,
“Confidential Information”).  During and after the Term, Goldstein agrees to
refrain from disclosing any Confidential Information to any person or entity,
except to the extent (i) required by law, regulation, subpoena or other legal
process or proceeding (and only after prior notice to CRD); (ii) required in
connection with performing the consulting services through the date hereof;
(iii) Confidential Information is or becomes generally available to the public
through no action or omission of Goldstein; or (iv) CRD has consented in writing
to such disclosure.  Upon the expiration of the Term or upon the written request
of CRD, Goldstein will return to CRD all Confidential Information that has been
provided to Goldstein.
 
4.           Independent Contractor Status.  The relationship of Goldstein to
CRD shall be that of an independent contractor, and nothing contained in this
Agreement shall create or imply a partnership, joint venture, agency or
employment relationship between Goldstein and CRD.  Without CRD’s written
consent, Goldstein is not authorized to bind CRD or its parent or subsidiaries
or to otherwise make any representation, agreement or commitment on behalf of
CRD.  CRD will not withhold any federal, state or local payroll taxes or any
state unemployment or similar taxes in respect of the Compensation.  Goldstein
will be responsible for the payment of all applicable federal, state or local
taxes relating to the Compensation.
 
5.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing, shall be addressed as follows, and
shall be deemed to have been duly given on the date of delivery:
 
 
If to CRD:
Corporate Resource Development, Inc.

 
160 Broadway, 11th Floor

 
New York, New York 10038

 
Telephone: (212) 346-7960

 
Attention: Jay Schecter

 
 
with a copy to:
Bryan Cave LLP

 
1290 Avenue of the Americas

 
New York, NY 10104

 
Telephone: (212) 541-2275

 
Attention: Kenneth L. Henderson, Esq.

 
 
If to Goldstein:
Todtman, Nachamie, Spizz & Johns, P.C.

 
425 Park Avenue

 
New York, New York 10022

 
Telephone: (212) 754-9400

 
Attention: Alex Spizz, Esq.

 
 
2

--------------------------------------------------------------------------------

 

Either party hereto may change its address for purposes of this Section 5 by
giving the other party hereto written notice of the new address in the manner
set forth above.
 
6.           Indemnity.  Except to the extent caused by the negligence, fraud or
intentional misconduct of Goldstein or as a result of or in connection with a
breach by Goldstein of this Agreement, CRD will indemnify and hold Goldstein
harmless against any and all liability of Goldstein arising out of any third
party claim, suit, action or proceeding (each a “Claim” and collectively,
“Claims”) in which Goldstein is made a defendant so far as such Claim is based
upon, with respect to, or in connection with, or arises out of, results from, or
relates to Goldstein’s relationship with CRD or Goldstein’s former performance
of consulting services on behalf of CRD through the date hereof, and shall pay
all costs, including reasonable attorneys’ fees and expenses, incurred by or on
behalf of Goldstein to defend such Claims.  Goldstein shall not settle any
matter that would give rise to indemnification obligations of CRD hereunder
without CRD’s prior written approval.  It is expressly agreed and understood
that the indemnification obligation set forth in this Section 6 shall not apply
to any Excluded Liabilities (as such term is defined in the Asset Purchase
Agreement) or to any liability of Goldstein arising or incurred prior to the
Closing Date, whether or not in connection with the Business.
 
7.           Non-Competition; Non-Solicitation.
 
(a)           Goldstein hereby acknowledges that he is familiar with the
Business and the trade secrets and with other confidential information related
to the Business.  Goldstein acknowledges and agrees that CRD would be
irreparably damaged if Goldstein were to provide services to or otherwise
participate in the business of any Person competing with the Business in a
similar business and that any such competition by Goldstein would result in a
significant loss of goodwill by CRD.  Goldstein further acknowledges and agrees
that the covenants and agreements set forth in this Section 7 were good and
sufficient consideration for Goldstein and were a material inducement to CRD to
enter into this Agreement and to perform its obligations hereunder, and that CRD
would not obtain the benefit of the bargain set forth in this Agreement as
specifically negotiated by the parties hereto if Goldstein breached the
provisions of this Section 7.  Therefore, Goldstein agrees, in further
consideration of the arrangements hereunder and the goodwill of the Business
sold by him, that until the expiration of the Term (the “Restricted Period”),
Goldstein shall not (and shall cause his Affiliates not to) directly or
indirectly own any interest in, manage, control, participate in (whether as an
owner, officer, director, manager, employee, partner, agent, representative or
otherwise), consult with, render services for, or in any other manner engage
anywhere in New York, New Jersey, Pennsylvania, Connecticut, the District of
Columbia and Florida (the “Restricted Territory”) in any business engaged
directly or indirectly relating to the Business or the business engaged in by
CRD; provided that nothing herein shall prohibit Goldstein or any of his
Affiliates from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded so long as none of
such Persons has any active participation in the business of such
corporation.  Goldstein acknowledges that the Business and CRD’s business have
been conducted or are presently proposed to be conducted throughout the
Restricted Territory and that the geographic restrictions and time periods, as
well as all other restrictions and covenants contained in Section 7 are
reasonable and necessary, and supported by good and valuable consideration, to
protect the goodwill of CRD’s business and the Business being transferred by
Obligors pursuant to the Asset Purchase Agreement.

 
3

--------------------------------------------------------------------------------

 

(b)           Goldstein agrees that he shall not (and shall cause his Affiliates
not to) directly, or indirectly through another Person during the Restricted
Period, (i) induce or attempt to induce any employee of the Business, or any of
their Affiliates to leave the employ of the Business, CRD or any of their
Affiliates, or in any way interfere with the relationship between the Business,
CRD or any of their Affiliates and any employee thereof, (ii) hire any person
who was an employee of the Business, CRD or any of their Affiliates at any time
during the twelve-month period immediately prior to the date on which such
hiring would take place (it being conclusively presumed by the parties so as to
avoid any disputes under this Section 7(b) that any such hiring within such
twelve-month period is in violation of clause (i) above), or (iii) call on,
solicit or service any client, customer, supplier, licensee, licensor or other
business relation of CRD, the Business, or any of their Affiliates (including
any Person that was a client, customer, supplier or other potential business
relation of CRD, the Business, or any of their Affiliates at any time during the
twelve month period immediately prior to such call, solicit or service), induce
or attempt to induce such Person to cease doing business with the Business, CRD
or any of their Affiliates, or in any way interfere with the relationship
between any such customer, supplier, licensee, licensor or business relation and
the Business, CRD or any of their Affiliates (including making any negative
statements or communications about the Business, CRD or any of their
Affiliates).
 
(c)           If, at the time of enforcement of the covenants contained in this
Section 7 (the “Restrictive Covenants”), a court shall hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law.  Goldstein has consulted with legal counsel regarding the
Restrictive Covenants and based on such consultation has determined and hereby
acknowledges that the Restrictive Covenants are reasonable in terms of duration,
scope and area restrictions and are necessary to protect the goodwill of the
Business, CRD’s business and the substantial investment in the Business made by
CRD under the Asset Purchase Agreement.
 
(d)           If Goldstein or an Affiliate of Goldstein breaches, or threatens
to commit a breach of, any of the Restrictive Covenants, CRD shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to CRD
at law or in equity: (i) the right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Business and CRD and that money damages would not
provide an adequate remedy to CRD and that a bond of no more than $250 is
sufficient to any action by CRD for temporary or injunctive relief; and (ii) the
right and remedy to require Goldstein to account for and pay over to CRD any
profits, monies, accruals, increments or other benefits derived or received by
such Person as the result of any transactions constituting a breach of the
Restrictive Covenants.
 
(e)           In the event of any breach or violation by Goldstein of any of the
Restrictive Covenants, the time period of such covenant shall be tolled until
such breach or violation is resolved.

 
4

--------------------------------------------------------------------------------

 

(f)           Nothing contained in this Agreement shall prohibit Goldstein and
any Affiliates of Goldstein, from (i) collecting any receivables of Obligors
arising from the operation of the Business prior to the closing of the Asset
Purchase Agreement, (ii) winding down the business of Obligors (other than the
Business sold pursuant to the Asset Purchase Agreement), or (ii) actively
participating or engaging in the business of the Excluded Industries.
 
8.           Assignment of Intellectual Property.
 
(a)           Goldstein represents and warrants to CRD that he has promptly
disclosed to CRD any concept, idea, invention, discovery, improvement or
material, whether subject to intellectual property protection or not, in any and
all forms whatsoever (“Creations”), conceived or made by him, alone or with
others at any time between the Effective Date and the date hereof (the
“Consulting Period”).  Goldstein acknowledges that CRD owns any such Creations,
conceived or made by Goldstein alone or with others at any time during the
Consulting Period, and Goldstein hereby assigns and agrees to assign to CRD all
rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which CRD deems
necessary or desirable.  These obligations shall continue past the Term with
respect to Creations and derivatives of such Creations conceived or made during
the Consulting Period.  Goldstein understands that the obligation to assign
Creations to CRD shall not apply to any Creation which was developed entirely on
Goldstein’s own time without using any of CRD’s equipment, supplies, facilities,
and/or Confidential Information unless such Creation (a) related in any way to
the Business or to the current or anticipated research or development of CRD or
any of its Affiliates; or (b) results in any way from his work at CRD.
 
(b)           Goldstein will not assert any rights to any concept, material,
invention, discovery, idea or improvement, in any and all forms whatsoever,
relating to the business of CRD or any of its Affiliates or to his duties
hereunder as having been made or acquired by Goldstein prior to the Consulting
Period.
 
(c)           Goldstein agrees to cooperate fully with CRD, both during and
after the Term, with respect to the procurement, maintenance and enforcement of
copyrights, patents, trademarks and other intellectual property rights (both in
the United States and foreign countries) relating to such Creations which are
owned by CRD hereunder.  Goldstein shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations,-oaths,
formal assignments, assignments of priority rights and powers of attorney, which
CRD may deem necessary or desirable in order to protect its rights and interests
in any Creations.  Goldstein further agrees that if CRD is unable, after
reasonable effort, to secure the necessary signature on any such papers, any
officer of CRD shall be entitled to execute such papers as its, his or her agent
and attorney-in-fact and Goldstein hereby irrevocably designates and appoints
each officer of CRD as its attorney-in-fact to execute any such papers on its
behalf and to take any and all actions as CRD may deem necessary or desirable in
order to protect its rights and interests in any Creations, under the conditions
described in this paragraph.

 
5

--------------------------------------------------------------------------------

 

9.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed entirely in that State, without regard to
conflicts of laws principles thereof to the extent that the general application
of the laws of another jurisdiction would be required thereby.  The parties
hereto hereby irrevocably submit to the jurisdiction of any state or federal
court sitting in the County of New York, State of New York, in any action or
proceeding arising out of or relating to this Agreement, and the parties hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined exclusively in such state or federal court.  The parties
hereto hereby irrevocably waive, to the fullest extent permitted by law, any
objection which they or any of them may now or hereafter have to the laying of
the venue of any such action or proceeding brought in any such court, and any
claim that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(b)           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
(c)           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument executed by each of the parties
hereto or, in the case of a waiver, by the party waiving compliance.  The
failure of any party hereto at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
such provision.  No waiver by any party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained herein.
 
(d)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.
 
(e)           Assignment.  Goldstein may not assign this Agreement, or any right
or obligation hereunder, without the prior written consent of CRD.  Any such
attempted assignment shall be null and void.  Notwithstanding the foregoing, (i)
this Agreement shall inure to the benefit of Goldstein’s estate and heirs and
(ii) Goldstein may, without the prior written consent of CRD within 60 days of
the Effective Date, assign his right to the Compensation hereunder to an
Affiliate of Goldstein.  Upon receipt of written notice from Goldstein
designating the Affiliate to which such right to the Compensation has been
assigned, CRD shall thereafter pay the Compensation directly to such Affiliate
of Goldstein.

 
6

--------------------------------------------------------------------------------

 

(f)           Audit Rights.  CRD shall deliver to Goldstein, not less than once
per calendar quarter, a detailed calculation of gross sales applicable to the
preceding quarter.  Upon delivery of the calculation of gross sales to
Goldstein, CRD shall provide Goldstein and his representatives, at Goldstein’s
sole expense and not more often than once per calendar quarter, with reasonable
access to the books, records and financial information relating to the Business
and the Purchased Assets, to the extent reasonably necessary for Goldstein’s
evaluation of the gross sales.  Goldstein may dispute the calculation of gross
sales by notifying CRD of such disagreement in writing, setting forth in
reasonable detail the particulars of such disagreement (including supporting
calculations), within thirty (30) calendar days after Goldstein’s receipt of the
determination of gross sales.  In the event that Goldstein does not provide such
a notice of disagreement within such thirty (30) calendar day period, Goldstein
shall be deemed to have accepted the calculation of gross sales delivered by
CRD, which shall then be final, binding and conclusive for all purposes
hereunder.  In the event any such notice of disagreement is provided within such
thirty (30) calendar day period, CRD and Goldstein shall use their commercially
reasonable efforts for a period of thirty (30) calendar days to resolve any
disagreements with respect to the calculation of gross sales.  If the parties
are unable to resolve such disagreements and if the items that remain in dispute
at the end of such thirty (30) calendar day period (the “Unresolved Items”) (x)
total less than $10,000, then the Unresolved Items shall be deemed to have been
resolved by CRD and Goldstein by splitting equally the amount of such Unresolved
Items, and the calculation of gross sales shall be finally modified so as to
reflect such resolution of the Unresolved Items; or (y) total at least $10,000,
then, within thirty (30) calendar days thereafter, either CRD or Goldstein may
submit the dispute to binding arbitration before the American Arbitration
Association in New York, New York, and a final and conclusive determination of
gross sales shall be made by a single arbitrator.  All costs or expenses
incurred by either CRD or Goldstein (including attorneys’ fees) in connection
with such arbitration shall be the sole responsibility of the party incurring
such costs or expenses.
 
(g)           Death and Disability Benefits.  If Goldstein dies during the Term,
all Compensation to which Goldstein is entitled shall be paid, during the
remainder of the Term, in accordance with the terms of this Agreement (including
the timing of such payments included herein), to such Affiliate of Goldstein as
shall have been theretofore designated by Goldstein pursuant to Section 9(e)
hereof, or, in the absence of any such designation, to Goldstein’s estate or a
beneficiary designated by Goldstein.  If Goldstein becomes disabled during the
Term, all Compensation to which Goldstein is entitled shall be paid, during the
remainder of the Term, in accordance with the terms of this Agreement (including
the timing of such payments included herein), to such Affiliate of Goldstein as
shall have been theretofore designated by Goldstein pursuant to Section 9(e)
hereof, or, in the absence of any such designation, to
Goldstein.  Notwithstanding anything to the contrary herein or in any Exhibit
hereto, and for the avoidance of any doubt, Goldstein’s death or disability
shall not be a defense to the payment of any and all Compensation hereunder.
 
(h)           Counterparts.  This Contract may be executed in duplicate
counterparts, each of which shall be deemed an original hereof.

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.
 
CORPORATE RESOURCE
DEVELOPMENT INC.
   
By:
/s/  Jay H. Schecter
 
Name:     Jay H. Schecter
 
Title:       Chief Executive Officer
   
/s/  Eric Goldstein
Eric Goldstein

 
Tri-State Employment Services, Inc. (“Tri-State”) hereby unconditionally
guarantees to Goldstein (or its assignee) the due and punctual payment of all
compensation payable by CRD to Goldstein (or its assignee) hereunder.  The
foregoing guaranty of Tri-State is a guaranty of payment and not a guaranty of
collection.
 
TRI-STATE EMPLOYMENT SERVICES, INC.
   
By:
/s/  Jay H. Schecter
 
Name:     Jay H. Schecter
 
Title:       Senior Vice President



[Signature Page to Amended and Restated Consulting Agreement


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
COMPENSATION.  In consideration of the entry into this Agreement, CRD will pay
(or cause to be paid) to Goldstein the following Compensation during the Term:
 
 
1.
Annual base compensation: $200,000, paid in accordance with CRD’s payroll
practices, but not less frequently than twice per month.

 
 
2.
Periodic sales-based compensation: CRD shall pay to Goldstein, not less
frequently than twice per month, 0.4% of the gross sales applicable to each pay
period.

 
 
3.
Annual sales-based compensation: With respect to each twelve-month period during
the Term (the first such period beginning on the Effective Date), CRD shall pay
to Goldstein 0.6% of the portion, if any, of the gross sales that exceeds
$80,000,000 in such twelve-month period.  Payment of such amount shall be made
within thirty (30) days from the end of the applicable twelve-month period and
based upon CRD’s preliminary financial information available at such time (such
payment, the “Preliminary Payment”), provided, however, that upon completion of
the preparation of CRD’s audited annual financial statements, any difference
between the Preliminary Payment and the amount due in accordance with such
audited financial statements (the “Final Annual Amount”) shall be paid (a) by
CRD to Goldstein, in the event the Preliminary Payment is less than the Final
Annual Amount, or (b) by Goldstein to CRD, in the event the Preliminary Payment
is greater than the Final Annual Amount.

 
 
4.
Notwithstanding anything to the contrary herein, the parties agree that
Goldstein is not required to provide any consulting services hereunder, and that
he shall be entitled to his full Compensation hereunder solely by virtue of his
confidentiality, non-competition and other obligations herein.

 
 
 

--------------------------------------------------------------------------------

 